Citation Nr: 1430182	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-29 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left leg disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The RO verified that the Veteran served on active duty from August 1976 to January 1977 with the Army National Guard of Texas.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The February 2010 rating decision considered the Veteran's claim of service connection for a bilateral hip condition as a claim to reopen, thus requiring new and material evidence.  The Board's review of the record, however, reveals that the previously denied claim indeed included a perfected appeal to the Board which has never been considered. In February 2006, the Veteran filed a Notice of Disagreement (NOD) with respect to the September 2005 rating decision.  A Statement of the Case (SOC) was issued in October 2006, and the Veteran filed a timely substantive appeal (via a VA Form 9) in December 2006.  New and material evidence, therefore, is not required.


FINDINGS OF FACT

1.  The Veteran had a pin in his left hip at enlistment.  The competent evidence of record fails to show that this conditioned was aggravated beyond its natural progress during active duty service.

2.  The competent evidence of record weighs against a finding that the Veteran's arthritis of the hips either incurred in or was permanently aggravated by active duty service.

3.  The Veteran does not have a diagnosed left leg disability.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

2.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in April 2005 and January 2010 letters to the Veteran.  The claims were readjudicated in a September 2011 statement of the case.  Mayfield, 444 F.3d at 1333.

The duty to assist has also been satisfied.  The Veteran's service records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

The Veteran has not been afforded a VA examination for his claims seeking service connection for a left leg or bilateral hip conditions; however, based on the evidence in this case, the Board finds that an examination is not necessary.  As is discussed below, there has been no demonstration of any event, injury or disease in service as to which any of the claimed disabilities may be linked, so as to warrant a VA examination with clinical opinion as to a possible relationship between any current disorder and military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Service Connection

The Veteran contends that he developed a left leg and bilateral hip disability as a result of an in-service injury.  Alternatively, he has claimed that he had a pre-existing hip condition in the form of pins placed in his left hip, and the condition was permanently aggravated by active duty service.  For the reasons set forth below, however, the Board finds no basis to grant the Veteran's claims.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, an evidentiary showing of continuity of symptomatology is required only where the condition noted in service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, chronic diseases such as arthritis may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Left Hip

In addition to the regulations cited above, when an issue is raised as to whether a disorder claimed by the Veteran pre-existed service, the governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only conditions recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  

The presumption of aggravation under 38 U.S.C.A. § 1153 only applies in cases where a preexisting disability was noted at the service entrance examination.  See Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  In that case, the veteran bears the burden of showing a worsening of the condition in service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  It is only after a worsening is shown that the burden shifts back to VA to rebut the presumption of aggravation.  Id.  

The presumption of aggravation applies only when a pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service.  Temporary or intermittent flare-ups of symptoms of a preexisting condition during service alone do not constitute sufficient evidence of an increased disability unless the underlying condition itself actually worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

A Veteran who served in the Army National Guard was not entitled to presumption of sound condition upon entry into period of active duty for training absent evidence of a medical examination prior to entry into the period.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010). 

In this case, the record includes the report of a June 1976 enlistment examination showing that the Veteran had an intact pin in his left hip, without a specific diagnosis recorded.  Given the notations on the service entrance examination, the Board finds that a left hip disability preexisted service and the presumption of soundness does not apply.  

The Veteran asserts that his left hip increased in severity during service and was aggravated by service.  He has maintained in written statements that he was given a medical discharge and developed bilateral hip arthritis after his discharge.  The Veteran asserts that he is entitled to "back pay" and indicated in his February 2006 Notice of Disagreement that he "enlisted as a paratrooper" and was injured while in service, but he has not specifically described how his left hip condition was worsened due to military service.  The Veteran's claims file does not include any service treatment records showing complaints, treatment or a diagnosis of any hip condition.  The Veteran's report of separation notes that he was discharged at the convenience of the Government (unable to locate), and the report does not make any mention of medical reasons for the Veteran's separation from active service.  The Veteran's claims folder does not contain a separation examination report.

The Veteran's post-service private treatment records note his complaints of hip and leg pain.  X-ray findings in July 2002 of his pelvis and left hip revealed arthritic change in both hips.  There was some deformity of the left femoral head and two fixation screws traversing the left intertrochanteric region into the femoral head.  There was no acute fracture or dislocation identified.

A December 2011 private treatment record indicates that x-ray findings of the Veteran's left hip area showed a deformity of the left femoral head and neck consistent with posttraumatic changes with a healed fracture.  Two pins traverse the femoral neck.  Degenerative changes of the left hip joint with joint space narrowing, subchondral sclerosis, subchondral cyst formation and marginal osteophytosis was noted.  There was no acute fracture or dislocation noted, and the rest of the bones of the pelvis to the extent visualized were intact.

The Board has considered the Veteran's contention that his service duties worsened his preexisting left hip condition.  There is no separation examination and because the Veteran could not be located when separated, it appears unlikely that such an mx was conducted.  While the Veteran is competent to recall various symptoms such as pain and loss of range of motion, the Board finds the Veteran is not competent to provide an answer to a complex medical question such as whether and to what extent his left hip disability was worsened during his active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  
The medical evidence of record fails to show that the Veteran's left hip condition was permanently aggravated due to his active duty service.  While he has been diagnosed with arthritis of his hips, the medical evidence does not provide any indication that his current arthritis of the hips is related in any way to active duty service or to the pins inserted in his left hip.

Based on the foregoing, the Board finds that the Veteran's left hip disability did not increase in severity during service.  As an increase in severity has not been shown, the presumption of aggravation does not apply.  Accordingly, the preponderance of the evidence shows that the Veteran's pre-existing left hip disability was not aggravated by active service.  Therefore, service connection is not warranted.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306(b). 

Right hip and left leg

As noted above, the Veteran's June 1976 enlistment examination report indicates that he had an intact pin in his left hip.  The examination report also revealed normal clinical findings concerning his lower extremities, spine and musculoskeletal systems.  The report does not otherwise make any mention of any problems the Veteran had with his left leg or right hip, and the evidence of record does not otherwise suggest that either condition pre-existed the Veteran's active duty service.  Therefore, the presumption of soundness attaches with respect to the Veteran's right hip and left leg.

The Veteran's claims file does not contain any other service treatment records showing complaints, treatment or diagnosis of any left leg or right hip condition.  His post-service private treatment records note his complaints of hip and leg pain.  X-ray findings in July 2002 of the Veteran's pelvis and left hip revealed arthritic change in both hips.  There was some deformity of the left femoral head and two fixation screws traversing the left intertrochanteric region into the femoral head.  There was no acute fracture or dislocation identified.  X-rays of the Veteran's left knee revealed no recent fracture or acute bone pathology.  Articular relationships were intact and soft tissues were within normal limits.  A September 2004 sick call request noted the Veteran's complaints of having his lower back and leg lock up.

A November 2011 private treatment record reflects the Veteran's complaints of left knee pain and swelling.  December 2011 x-ray findings showed that the alignment of the Veteran's left knee was normal, his joint spaces were preserved, and there were no abnormal erosions.  There was no acute fracture or dislocation and no acute soft tissue abnormality of knee joint effusion.  The examiner concluded that there was no acute radiographic abnormality of the Veteran's left knee.

Private treatment records show that the Veteran has been diagnosed with arthritis of his hips.  However, the evidence does not show that either arthritis of the hips or any left leg condition was incurred in or otherwise related to service.  The Veteran has not presented any evidence showing that his arthritis of the hips manifested within one year of discharge from service.  Therefore, the Board finds that service connection for a right hip disability is not warranted on either a direct or presumptive basis.

As to the Veteran's service connection claim for a left leg disability, medical records reflect the Veteran's complaints of left knee pain and swelling.  However, the medical records do not indicate he was diagnosed with any condition related to his left knee or leg.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328   (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Based on a careful review of the evidence, the Board finds that service connection for a left leg disability is not warranted as the evidence in the record weighs against a finding that the Veteran is currently diagnosed with any condition related to his left leg.  

The available service records are negative for any pertinent complaint or finding in service or for many years thereafter.  The only evidence indicating the Veteran's current disabilities are related to service is his own lay statements.  The Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to diagnose a medical disorder in this case or otherwise to render an opinion of any probative weight as to the etiology of his left leg or hip condition because he does not have the requisite medical knowledge or training.  See Jandreau, 492 F.3d at 1372; Kahana, 24 Vet. App. at 428.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claims for left leg and right hip disabilities.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a left leg disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


